ORDER
PER CURIAM.
Stanley Blankenship appeals the denial of his Ride 29.15 motion following an evi-dentiary hearing. He contends his appel*338late counsel was ineffective in failing to assert the doctrine of destructive contradictions on direct appeal. Upon review of the review of the record, we find no error in the motion court’s determination and affirm the judgment. The parties have been provided with a Memorandum explaining the reasons for our decision because a published opinion would have no precedential value.
Affirmed. Rule 84.16(b).